Citation Nr: 1003123	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-32 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for tympanosclerosis.  

3.  Entitlement to service connection for spleen enlargement.

4.  Entitlement to service connection for hepatic tenderness.  

5.  Entitlement to service connection for congestive heart 
failure, to include as a result of exposure to herbicides.  

6.  Entitlement to service connection for hypertension, to 
include as a result of exposure to herbicides.  

7.  Whether new and material evidence has been received to 
reopen the claim for service connection for a 
gastrointestinal condition, currently claimed as irritable 
bowel syndrome.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2008 and September 2008 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Roanoke, Virginia.  

In July 2009, the Veteran appeared at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  


FINDINGS OF FACT

1.  At his July 2009 Travel Board hearing, the Veteran 
testified that he wished to withdraw his appeal as to the 
issues of entitlement to service connection for tinnitus, 
tympanosclerosis, spleen enlargement, and hepatic tenderness.  

2.  Any current hypertension is not of service origin.


3.  Congestive heart failure, to include nonischemic heart 
disease, is not of service origin.  

4.  The RO denied service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome, in July 2004.  
The Veteran was notified of this decision that same month and 
did not appeal.

5.  Evidence received since the denial of service connection 
for a gastrointestinal disorder, to include irritable bowel 
syndrome, in July 2004 does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, 
as it relates to the issues of entitlement to service 
connection for tinnitus, tympanosclerosis, spleen 
enlargement, and hepatic tenderness, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 
38 C.F.R. § 20.204 (2009).

2.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

3.  Congestive heart failure, to include nonischemic heart 
disease, was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

4.  The RO's July 2004 rating determination denying service 
connection for a gastrointestinal disorder, to include 
irritable bowel syndrome, became final.  38 U.S.C.A. § 7105 
(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

5.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome disease, has 
not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus, Tympanosclerosis, Spleen Enlargement, and Hepatic 
Tenderness

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  
The Veteran, at his July 2009 hearing, withdrew his appeal as 
to the issues of service connection for tinnitus, 
tympanosclerosis, spleen enlargement, and hepatic tenderness.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice as it relates to these issues.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must rebut a 
statutory presumption of aggravation by showing, by clear and 
unmistakable evidence, either that (1) there was no increase 
in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence.  Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

The provisions of 38 U.S.C.A. § 1153 provide criteria for 
determining when a pre-existing disability has been 
aggravated.  Under the statute, a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. A. § 1153.  Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, not just the 
symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also 38 C.F.R. § 3.306(b).

Certain chronic diseases, including ulcer disease and 
hypertension, will be presumed to have been incurred in 
service if they become manifest to a degree of ten percent or 
more within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Hypertension and Congestive Heart Failure

As it relates to the issues of service connection for 
hypertension/congestive heart failure, the Board notes that 
one of the bases for the Veteran's claim is the theory that 
service connection is warranted based on a special 
presumption regarding exposure to herbicide agents.  
Specifically, under the provisions of 38 C.F.R. § 3.309(e), 
if a Veteran was exposed to an herbicide agent, including 
Agent Orange, during active military, naval, or air service 
and has a disease listed in 38 C.F.R. § 3.309(e), such 
disease shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The diseases listed shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6).

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Even if a Veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Stefl v. Nicholson, 21 Vet 
App 120 (2007).

A review of the Veteran's service treatment records reveals 
that prior to his entry into service, he was noted to have 
had an elevated blood pressure reading of 150/90 at the time 
of a December 1969 reserve annual examination.  

During the Veteran's period of service, there were no 
findings of elevated blood pressure readings or hypertension.  
There were also no notations of heart problems during his 
period of active service.  At the time of the Veteran's 
September 1970 medical board evaluation, he had a blood 
pressure reading of 130/80.  There were no findings of heart 
problems or heart disease at that time.  

The first objective medical finding of high blood pressure 
following the Veteran's period of service was in 1973.  At 
the time of an April 1973 VA examination, the Veteran was 
noted to have blood pressure readings of 145/105, 140/110, 
and 145/110, in the sitting, recumbent, and standing 
positions.  The examiner rendered a diagnosis of hypertensive 
vascular disease.  He indicated that the Veteran had had no 
knowledge of high blood pressure or complaints referable to 
this.  

Treatment records associated with the claims folder reveal 
that the Veteran continued to be treated for high blood 
pressure and subsequently developed congestive heart failure.  

In March 2000, the Veteran was hospitalized for complaints of 
worsening of shortness of breath.  He remained hospitalized 
for 5 days.  Discharge diagnoses were nonischemic 
cardiomyopathy, congestive heart failure, hypertension, left 
bundle branch block, history of typhoid fever, and restless 
leg syndrome with leg cramps.  

At the time of a July 2000 VA examination, the Veteran was 
diagnosed as having congestive heart failure.  The Veteran 
was noted to have had a recent onset of sudden congestive 
heart failure without a known history of myocardial 
infarction.  


Social Security records obtained in conjunction with the 
Veteran's award reveal that his primary diagnosis was heart 
failure and his secondary diagnosis was cardiomyopathy.  

At the time of his July 2009 hearing, the Veteran testified 
that he did not have any heart problems while in the 
military.  The Veteran indicated that he had a complete heart 
work up in 1989 and was noted to have high blood pressure at 
that time.  He stated that he was told he had congestive 
heart failure in 2000.  He further reported that a 
defibrillator and pacemaker were inserted in 2005.  He noted 
that no blood pressure readings were performed while he was 
hospitalized for his gastrointestinal problems while in 
service.  He stated that the first report of high blood 
pressure after service was in 1973.  The Veteran testified 
that he was placed on Lopressor in 1989.  He further 
indicated that it was his belief that his hypertension and 
heart failure were related to the stress he incurred in 
service and his exposure to herbicides while in service.  

In a July 2009 letter, the Veteran's wife indicated that he 
left a healthy valiant young man and returned a quiet, 
nervous, stressed out and anxious person.  She noted that he 
could not sleep and leapt out of bed every night.  She 
reported that the Veteran became short of breath in the 
1980's and was given blood pressure medication and that he 
was rushed to the hospital in 2000 with congestive heart 
failure and had open heart surgery in 2001.  

In a September 2009 letter, the Veteran's private physician, 
J. Usedom, M.D., indicated that the Veteran had nonischemic 
cardiomyopathy.  He stated that it was his belief that the 
etiology of the cardiomyopathy was idiopathic.  He noted that 
stress might play a role, but he did not believe that the 
cause of the cardiomyopathy was known with confidence.  

While the Veteran has expressed his belief that his current 
hypertension and congestive heart failure, to include 
cardiomyopathy and nonischemic heart disease, is related to 
his period of service, as noted above, lay persons are not 
competent to opine as to medical etiology or to render 
medical opinions.

The Veteran would be competent to report a continuity of 
symptomatology but this must be weighed against the 
contemporaneous record which fails to document a continuity 
of symptomatology.  While the Veteran was noted to have an 
elevated blood pressure reading in December 1969, prior to 
service, there were no findings of elevated blood pressure 
reading, hypertension, or heart disease during service.  
There were also no complaints or findings of hypertension or 
heart disease in the year following service.  The first 
objective medical finding of either hypertension or heart 
disease was not until 1973, more than 2 years following the 
Veteran's service separation.  Moreover, the Veteran has 
testified that the first objective medical finding of 
hypertension did not occur until 1973.  

Of course, service connection can be granted for a condition 
first diagnosed after service, but there is no competent 
medical evidence of record demonstrating a link between any 
current hypertension and/or heart disease and the Veteran's 
period of service.  There are also no opinions beneficial to 
the Veteran's claim.  

As to the Veteran's claim that his hypertension and heart 
disease arose out of exposure to herbicides in service, the 
Board notes that diseases that the Secretary has associated 
with herbicide exposure include the following: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, soft-tissue sarcomas, 
and diabetes.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Hypertension and congestive heart failure, 
cardiomyopathy, and nonischemic heart disease, are not listed 
among the diseases subject to the presumption of service 
connection.  Nor are they among the diseases for which the 
Secretary of Veterans Affairs has announced the intention to 
establish such a presumption.  On October 13, 2009, the 
Secretary of Veterans Affairs announced his decision to 
establish presumptions of service connection, based upon 
exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions:  ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between AO exposure and any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 68 Fed. Reg. 27630-41 (2003).  Hence, 
presumptive service connection for hypertension or congestive 
heart failure, cardiomyopathy and nonischemic heart disease 
cannot be provided on the basis of the Veteran's exposure to 
Agent Orange.  A claimant is not precluded, however, from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994). Further, the availability of presumptive service 
connection for some conditions based on Agent Orange 
exposure, does not preclude service connection for other 
unlisted conditions.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007). 

The claimant may support with affirmative medical opinion 
evidence his claim for service connection for hypertension, 
congestive heart failure, cardiomyopathy, and nonischemic 
heart disease as due to AO exposure.  In this regard, the 
Board notes that the Veteran has submitted medical literature 
indicating an association between hypertension and exposure 
to dioxins.  The medical literature in general in nature and 
does not make specific reference to the Veteran's claim.  The 
Veteran has also not submitted any medical opinion 
demonstrating that his hypertension and/or congestive heart 
failure/nonischemic heart disease is related to AO exposure.  
In light of the Secretary's holding and in the absence of any 
competent evidence relating the current hypertension/heart 
disease to the herbicide exposure in service, service 
connection would also not be warranted on this basis.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hypertension and congestive heart 
failure, to include cardiomyopathy and nonischemic heart 
disease, and the benefit-of-the-doubt doctrine is not for 
application.

New and Material Evidence

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received, the decision becomes final.  
38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new 
and material evidence.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Gastrointestinal Condition, to include Irritable Bowel 
Syndrome

In June 1973, the RO denied service connection for a stomach 
condition of unknown etiology.  In denying service 
connection, the RO noted that during the course of a Naval 
Reserve examination prior to active duty, the Veteran gave a 
history of stomach difficulties.  The RO observed that the 
Veteran had stomach complaints in service and was transferred 
from Vietnam to Japan for hospitalization in June 1970, then 
evacuated to the Naval Hospital at Camp Lejeune in North 
Carolina in August 1970.  The Veteran gave a history of some 
three years of sharp epigastric pain of short duration 
radiating posteriorly to the spine.  In between the sharp 
pain, which occurred every two to three days, he described a 
dull constant ache in the epigastrium.  X-rays of the abdomen 
demonstrated calcific lymph nodes and/or healed granulomatous 
foci.  Diagnoses of functioning pyloroduodenal irritability 
and diverticulum, esophageal, pulsing type, were rendered.  
It was held that these conditions were neither incurred in 
nor aggravated by service and existed prior to enlistment.  
At the time of an April 1973 examination, the Veteran's chief 
complaint was diarrhea with some abdominal pain.  It was 
recommended by the examiner that the Veteran be hospitalized 
for a period of observation and examination to establish the 
etiology of his condition.  The Veteran did not report for 
the scheduled examination.  

In December 2002, the Veteran requested that his claim be 
reopened.  He noted that he had been self-treating his 
condition and took over-the-counter medication.  In a May 
2003 rating, the RO again denied service connection for a 
stomach condition of unknown etiology.  The RO noted the 
denial in June 1973 and that the decision had become final.  
The RO found that no medical evidence had been submitted 
showing a chronic stomach disability that was incurred in or 
aggravated by active duty service.  The Veteran did not 
properly file a notice of disagreement and the May 2003 
decision became final in May 2004.  

In October 2003, the Veteran's representative filed an 
informal claim on his behalf.  In conjunction with this 
claim, the Veteran submitted a May 2004 letter from his 
private physician, F. Spin, M.D., indicating that it was his 
medical opinion that from the information available to him, 
the Veteran most likely had irritable bowel syndrome, and it 
was more likely than not that these symptoms arose as a 
result of the stress that the Veteran was subjected to during 
his tour of duty in Vietnam.  

In a July 2004 rating determination, the RO again denied 
service connection for a stomach condition of unknown 
etiology (claimed as irritable bowel syndrome) on the basis 
that new and material evidence had not been submitted.  In 
denying service connection, the RO considered the letter from 
Dr. Spin.  The RO indicated that the evidence continued to 
show this condition was not aggravated by military service.  
It noted that the Veteran's service entry physical 
examination showed that his stomach condition existed prior 
to his entry into service.  It observed that although the 
Veteran submitted new medical evidence about his condition, 
it did not show that his stomach condition was permanently 
aggravated beyond normal progression by his active duty 
service.  The RO also noted that it had considered the 
Veteran's claim that his stomach condition was caused by 
exposure to Agent Orange.  The RO indicated that the 
scientific and medical evidence did not support the 
conclusion that the condition was associated with herbicide 
exposure.  

Evidence received subsequent to the July 2004 rating 
determination includes additional treatment records; 
statements from the Veteran as to his belief that his current 
stomach problems were related to his period of service; a 
copy of the Veteran's social security award letter and 
treatment records used in connection with the claim; the 
testimony of the Veteran at his July 2009 Travel Board 
hearing; duplicate copies of service medical records and the 
prior letter from Dr. Spin; and a statement from the 
Veteran's wife about the Veteran's health condition after his 
return from his period of active service.  

As to the duplicate records and statement from Dr. Spin, they 
are of no probative value as they were of record at the time 
of the previous denial.  As to the Veteran's statements and 
testimony, the Board notes that the Veteran continues to 
maintain that his current stomach disorders are related to 
his period of service and he has highlighted several 
instances that were in his service treatment record as proof 
of his beliefs.  While the Board is sympathetic to his 
beliefs, they were known at the time of the previous denial 
and are essentially cumulative and of no probative value.  As 
to the additional treatment records that have been associated 
with claims folder, they also demonstrate that the Veteran 
continues to have stomach difficulties, but do not provide a 
nexus to service.  The letter from the Veteran's wife, while 
noting that the Veteran had numerous problems after his 
return from service, is of no probative value as she is not 
competent to render an opinion as to the etiology of any 
stomach problems that the Veteran may have had.  The basis 
for the prior denial was that the Veteran's stomach 
condition, which preexisted service, was not permanently 
aggravated beyond normal progression by his active duty 
service.

The newly received evidence does not relate to the 
unestablished element of a nexus between any current 
gastrointestinal disorder, including irritable bowel 
syndrome, and service.  Absent competent evidence of a nexus, 
the evidence of current disability could not substantiate the 
claim.  Accordingly, it does not raise a reasonable 
possibility of substantiating the claim and is not new and 
material and the petition to reopen must be denied.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt, but does not find the evidence to be so 
evenly balanced as to give rise to such doubt.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For the issue of whether new and material evidence has been 
received to reopen the claim of service connection for a 
gastrointestinal condition, to include irritable bowel 
syndrome, the Court has held that the VCAA notice in a new 
and material evidence claim must include (with some degree of 
specificity) notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In an August 2007 letter, the RO informed the Veteran that he 
had been previously denied service connection for a 
gastrointestinal disorder in June 1973.  The RO indicated 
that the claim had been denied as it had been held that the 
condition was neither incurred in or aggravated by service 
and had existed prior to enlistment.  The RO stated that in 
order for the Veteran to reopen this claim, new and material 
evidence was needed.  He was told that new and material 
evidence was evidence that raised a reasonable possibility of 
substantiating the claim.  Therefore, the evidence he 
submitted had to relate to this fact.

While the RO cited the June 1973 determination as opposed to 
the most recent determination made in July 2004, the reasons 
for both denials were essentially the same.  Hence, the 
Veteran was made aware of the reasons for the prior denial.

As it relates to all issues, the Veteran's status has been 
substantiated.  The Board further notes that in the August 
2007 letter, the Veteran was provided with notice that 
informed him of the evidence needed to substantiate his 
claim.  The letter also told him what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  The letter further asked him to submit 
relevant evidence in his possession.  The Veteran was also 
provided with notice as to the disability rating and 
effective date elements of the claim in the August 2007 
letter.

VA has also complied with its duty to assist the Veteran in 
substantiating the claim.  It appears that all pertinent post 
service treatment records have been requested and that all 
available records have been obtained.  As it relates to the 
issue of service connection for a gastrointestinal disorder, 
to include irritable bowel syndrome, there is no duty to 
provide an examination prior to reopening the claim.  
38 C.F.R. § 3.159(c)(4)(iii) (2009).

As it relates to the issues of service connection for 
hypertension and congestive heart failure and the necessity 
for an examination, the Board notes that in determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

An examination is not warranted under 38 U.S.C. § 5103A(d) 
because there is no competent evidence that the Veteran's 
current hypertension and congestive heart failure, to include 
nonischemic heart disease, is related to service and there is 
other sufficient medical evidence of record to make a 
decision.  As such, a VA medical examination is not 
necessary.  Therefore, no further action is necessary to 
assist the claimant with the claim.


ORDER

The appeal, as to the issues of entitlement to service 
connection for tinnitus, tympanosclerosis, spleen 
enlargement, and hepatic tenderness, is dismissed.

Service connection for hypertension is denied.  

Service connection for congestive heart failure is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome, is  not 
reopened and the appeal is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


